On Motion for Rehearings.
Appellant and appellee have each filed a motion for rehearing herein. Appellant urges that we reverse our former holding and render judgment in its favor. Appellee urges that its motion be granted and the judgment of the trial court affirmed. We shall first consider the motion of appellant.
Since the writing of the original opinion the writer has examined appellant’s brief and motion for rehearing on the former appeal of this case, wherein it was defendant in error. In its brief there the first counter proposition urged is in substance that the judgment in its favor should be affirmed because of the indefiniteness of the purported contract as to the 18,700 trees. By cross-assignment the same matter was urged; its motion for a rehearing was to the same tenor and effect; in a written argument filed in support of its motion this is the only point argued, although rights are reserved to rely on all matters urged in the motion. The application for writ of error is not available. A careful reading of the three opinions of the San Antonio Court of Civil Appeals on the former appeal, together with the opinion of the Supreme Court, compels the conclusion that the trial was on the merits. See 59 S.W.2d 954; 66 S.W.2d 509; 128 Tex. 102, 96 S.W.2d 68; 109 S.W.2d 1131. It is true that the judgment of the trial court was based on the holding that there was provision for liquidated damages in the contract, and there was an accord and satisfaction of the cause of action asserted by plaintiff in error there. However, the trial court, referring to the same contract we have here, found: The said contract was breached as alleged by plaintiff; further, no facts were introduced at the,trial of said cause from which the correct measure of damages could be discovered. Our understanding of appellant’s position is that there was no contract breached as to the 18,700 trees; that as to same the only agreement was that there should be made in the future a contract with reference thereto, the terms of this future contract not being specified. This same position was strenuously and clearly maintained on the former appeal. There is no question but that the writings here involved were introduced in evidence on the former appeal.
In Judge Slatton’s opinion, 109 S.W.2d 1131, 1133, supra, the scope of the decision is indicated as follows: “We are therefore called upon to determine whether or not the trial court erred in sustaining the special exception of defendant in error, which was directed to the second amended original' petition of plaintiff in error, on *510the ground that such pleading and the contract exhibited to the pleading showed on their face to be liquidated damages, as distinguished from a penalty, and whether or not the trial court erred in denying any recovery to the plaintiff‘in error on the pleadings and proof, as shown by the record (Italics ours.)
There inheres in and is implied in the discussion of the question of liquidated damages or penalty the finding that there is a valid contract. A consideration of the question involves all the terms of the purported contract. It is a consideration as to the limit and extent of the remedy on the contract involved. If the contract as a whole will not support a recovery, it would indeed be futile to discuss and consider the consequences of a breach thereof. On an indefinite contract neither liquidated damages nor the damages as contemplated by law resulting from a breach can be recovered — in short, there is no.contract to be breached. Plaintiff in error there, in order to be entitled to a recovery, had the burden of establishing a prima facie case in addition to establishing that the $1,500 in question was a penalty. Unless this burden was met it seems to us the judgment of the trial court would have been affirmed.
We will again consider briefly the question as to whether the stipulation as to the $1,500 was a provision for liquidated damages or a penalty. The original contract of August 15, 1929 was modified by the agreement for the retention of $3,000 by appellee, and sometime after the modification of November 22, 1930 the deposit with appellee was reduced to $1,500. Conceding the provision in the original contract of August 15, 1929 applied to the deposits insofar as reasonably applicable thereto, we think this was a provision for a penalty. Palestine Ice, Fuel & Gin Co. v. Walter Connally & Co., Tex.Civ.App., 148 S.W. 1109; Sanders Nursery Co. v. J. C. Engelman, Tex.Civ.App., 109 S.W.2d 1131.
The admissible testimony on the trial of this case here to our- minds fortifies this construction.
We hold as a matter of law that the $1,-500 in question was a penalty.
Appellant’s motion, for rehearing is overruled.
We have given careful consideration to the motion for rehearing of appellee. It is still our view that the trial court erred in holding as. a matter of law that the correct measure of damages was the contract price, less the cost of balling and delivering the trees. There was evidence that the trees had a market value on the dates their delivery was due. We do not think the evidence is conclusive on the question of due diligence used in attempting to realize this value. A careful consideration has been given to the authorities cited by each party on this issue, and we still adhere to the .views expressed in the original opinion.
The motion of appellee is overruled.